IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-40732
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GLEN ALLEN DERICKSON,

                                           Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 4:96-CR-64-ALL
                        - - - - - - - - - -
                          January 7, 1998
Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Glen Allen Derickson pleaded guilty to possession with

intent to distribute marijuana, conditioned on his right to

appeal the district court’s denial of his motion to suppress the

marijuana.     He argues that he did not consent to the search of

his vehicle and that the investigating officer did not have

probable cause to support his warrantless search of the vehicle.

We have reviewed the record and the briefs of the parties, and we

hold that Derickson’s uncontested admission to the investigating

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-40732
                               -2-

officer that his van contained marijuana provided the probable

cause to uphold the warrantless search of Derickson’s van.   See

United States v. De Los Santos, 810 F.2d 1326, 1336-37 (5th Cir.

1987).

     AFFIRMED.